770 F.2d 166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALI HAKIM MAJIED, PLAINTIFF-APPELLANT,v.DR. BENJAMIN ULEP, IN HIS INDIVIDUAL AND OFFICIAL CAPACITYAS DIRECTOR OF THE MEDICAL DEPT. OF MARQUETTEBRANCH PRISON, DEFENDANT-APPELLEE.
NO. 85-1176
United States Court of Appeals, Sixth Circuit.
7/22/85

1
W.D.Mich.

AFFIRMED
ORDER

2
BEFORE:  MILBURN, Circuit Judge; EDWARDS, Senior Circuit Judge; and SILER, Chief District Judge.*


3
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
In this action brought under 42 U.S.C. Sec. 1983, plaintiff seeks monetary damages for an alleged Eighth Amendment violation said to have been committed by defendant.  The district court dismissed the complaint and plaintiff filed this appeal.  On appeal, plaintiff moves for the appointment of appellate counsel and has submitted an informal brief.


5
Upon consideration, we find ourselves in agreement with the disposition of the action by the district court.  Plaintiff's complaint sounds in medical malpractice of nonconstitutional dimensions.  For the reasons articulated in the judgment and order on appeal, we affirm.


6
It appearing that the question on which decision of this cause depends is so unsubstantial as not to need further argument, it is ORDERED that the motion for the appointment of counsel be denied, and that the final order of the district court be and it hereby is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U. S. District Judge for the Eastern and Western Districts of Kentucky, sitting by designation